283 F.2d 303
William FRENCH, Appellant,v.J. L. DOWNIE, Superintendent, (Warden) Montgomery Prison Branch, and the People of the State of Georgia, Appellees.
No. 18348.
United States Court of Appeals Fifth Circuit.
October 21, 1960.
Rehearing Denied December 7, 1960.

Noah V. Shelley, Macon, Ga., for appellant.
Julian Eugene Cook, Atty. Gen., for appellees.
Before JONES, Circuit Judge, and HOOPER and JOHNSON, District Judges.
PER CURIAM.


1
The appellant, held in custody pursuant to a criminal conviction in a Georgia State Court, filed a petition for habeas corpus in the District Court for the Southern District of Georgia. The district court entered an order dismissing the petition on the ground that the petitioner had not exhausted the remedies available in the courts of the State of Georgia. The action of the district court is sustained by the record. 28 U.S.C.A. § 2254, House v. Mayo, 324 U.S. 42, 65 S. Ct. 517, 89 L. Ed. 739, rehearing denied 324 U.S. 886, 65 S. Ct. 689, 89 L. Ed. 1439; Porch v. Cagle, 5 Cir., 1952, 199 F.2d 865. The judgment of the district court is


2
Affirmed.